Exhibit 10.1

CARMAX, INC.

NOTICE OF STOCK OPTION GRANT

[Date]

%%FIRST_NAME%-% %%LAST_NAME%-%

%%ADDRESS_LINE_1%-%

%%ADDRESS_LINE_2%-%

%%CITY%-% , %%STATE%-% %%ZIPCODE%-%

Dear %%FIRST_NAME%-% %%LAST_NAME%-%

The Board of Directors of CarMax, Inc. (the “Company”) wants to provide you with
an opportunity to share in the success of our Company. Accordingly, I am pleased
to inform you that, as of %%OPTION_DATE%_% the Compensation and Personnel
Committee of the Board of Directors of the Company (the “Committee”) exercised
its authority pursuant to the CarMax, Inc. 2002 Stock Incentive Plan, as amended
and restated (the “Plan”) and granted you non-statutory options to purchase
shares of the common stock of CarMax, Inc. (the “Options”) as set forth
herein. The Options are not qualified for Incentive Stock Option tax treatment.
Limited stock appreciation rights (“SARs”), described below, were also granted
in connection with these Options.

The Options and SARs are subject to the provisions of the Plan. The Committee
administers the Plan. The terms of the Plan are incorporated into this notice of
Stock Option Grant (the “Notice of Grant”) and in the case of any conflict
between the Plan and this Notice of Grant, the terms of the Plan shall
control. All capitalized terms not defined herein shall have the meaning given
to them in the Plan. Please refer to the Plan for certain conditions not set
forth in this Notice of Grant. Additionally, a copy of a Prospectus for the
Plan, which describes material terms of the Plan, can be found on The CarMax
Way. Copies of the Prospectus, the Plan and the Company’s annual report to
shareholders on Form 10-K for fiscal year 20     are available from the
Company’s corporate secretary at (804) 747-0422.

 

Number of Shares Subject to Option:

   %%TOTAL_SHARES_GRANTED%-%

Option Price Per Share:

   %%OPTION_PRICE%-%

Vesting of Options

Except as otherwise provided in this Notice of Grant, the Options will vest and
become exercisable according to the following schedule: one-fourth on
%%VEST_DATE_PERIOD1%-% , one-fourth on %%VEST_DATE_PERIOD2%-% , one-fourth on
%%VEST_DATE_PERIOD3%-% , and one-fourth on %%VEST_DATE_PERIOD4%-% provided you
continue to be employed by the Company on such dates.

Termination of Options

The unexercised Options shall terminate upon the earliest to occur of the
following conditions:

 

1. Expiration. The Options will expire on %%EXPIRE_DATE_PERIOD1%-% (the
“Expiration Date”).

 

2. Termination Without Cause or, if applicable, for Good Reason; Immediate
Vesting.

If (a) the Company terminates your employment with the Company for any reason
other than Cause (as defined in the “Cause” section below), or (b) you have an
effective severance or employment agreement with the Company (or a subsidiary of
the Company) and you terminate your employment for “Good Reason” (as defined in
such agreement), if applicable, then all of your Options will become immediately
vested and exercisable, effective as of the date of the termination of your
employment. Except as otherwise provided in the “Age and Service Vesting”
section set forth below, you, your personal representative, distributees, or
legatees, must exercise your Options within three (3) months of the effective
date of such termination.



--------------------------------------------------------------------------------

3. Termination For Cause. Upon termination of your employment with the Company
for Cause, and notwithstanding the terms of the “Age and Service Vesting”
section set forth below, your unexercised vested and unvested Options will
terminate immediately.

 

4. Change in Full-Time Employment Status. In the event that your employment with
the Company changes from full-time to part-time for any reason, and
notwithstanding the terms of the “Age and Service Vesting” section set forth
below, your unvested Options will expire on the date of the change. Your vested
Options will be unaffected and remain subject to the terms of this Notice of
Grant.

 

5. Resignation; Leave. Except as otherwise provided in the “Age and Service
Vesting” section set forth below, in the event that you resign your employment
with the Company, you must exercise your vested Options within three (3) months
of your resignation date or they will expire. Options that have not vested by
your resignation date will expire on your resignation date. Employees on
authorized leave (as determined under the Company’s authorized leave policy)
will not be considered as having terminated merely by reason of the leave and
will continue to be eligible to exercise and sell their Options during the
period of the leave.

Cause

For purposes of this Notice of Grant, “Cause” shall mean the following:

 

1. If you have an effective severance or employment agreement with the Company
(or a subsidiary of the Company), then “Cause” shall have the meaning set forth
in your employment or severance agreement.

 

2. If you do not have an effective severance or employment agreement with the
Company (or a subsidiary of the Company), then “Cause” shall mean that the
Company (or any of its subsidiaries) has any reason to believe any of the
following:

 

  a) you have committed fraud, misappropriation of funds or property,
embezzlement or other similar acts of dishonesty;

 

  b) you have been convicted of a felony or other crime involving moral
turpitude (or pled nolo contendere thereto);

 

  c) you have used, possessed or distributed any illegal drug;

 

  d) you have committed any misconduct that may subject the Company to criminal
or civil liability;

 

  e) you have breached your duty of loyalty to the Company, including, without
limitation, the misappropriation of any of the Company’s corporate
opportunities;

 

  f) you have committed a serious violation or violations of any Company policy
or procedure;

 

  g) you refuse to follow the lawful instructions of Company management;

 

  h) you have committed any material misrepresentation in the employment
application process;

 

  i) you have committed deliberate actions, including neglect or failure to
perform the job, which are contrary to the best interest of the Company; or

 

  j) you have continually failed to perform substantially your duties with the
Company.

 

2



--------------------------------------------------------------------------------

Exercise of Options

When the Options are exercisable, you may purchase shares of Company common
stock under your Option by:

 

1. Giving written notice to the Company, signed by you, stating the number of
shares you have elected to purchase; and

 

2. Remitting payment of the purchase price in full (You may deliver Mature
Shares of Company common stock that you own in satisfaction of all or any part
of the purchase price or make other arrangements satisfactory to the Company and
permitted by the Plan regarding payment of the purchase price); and

 

3. Remitting payment to satisfy the income tax withholding requirements for
non-statutory options or making other arrangements to satisfy such withholding
that are satisfactory to the Company and permitted by the Plan.

Death or Disability

If your employment by the Company terminates because you die or become disabled,
all of your Options covered by this Notice of Grant will become immediately
vested and exercisable, effective as of the date of the termination of your
employment, and you, your personal representative, distributees, or legatees, as
applicable, may exercise your vested Options at any time before the Expiration
Date.

Age and Service Vesting

If your employment with the Company is terminated and such termination is not
for Cause, and, as of the date if the termination you have:

 

1. Attained 55 years of age and completed ten years of continuous employment
with the Company;

 

2. Attained 62 years of age and completed seven years of continuous employment
with the Company; or

 

3. Attained 65 years of age and completed five years of continuous employment
with the Company;

then, all of your Options covered by this Notice of Grant will become
immediately vested and exercisable, effective as of the date of the termination
of your employment, and you, your personal representative, distributees, or
legatees, as applicable, may exercise your vested Options at any time before the
Expiration Date.

Transferability of Options

Except as provided below, the Options are not transferable by you other than by
will or by the laws of descent and distribution and is exercisable during your
lifetime only by you. You may transfer your rights under the Option during your
lifetime subject to the following limitations:

 

1. Transfers are allowed only to the following transferees:

 

  a) Your spouse, children, step-children, grandchildren, step-grandchildren or
other lineal descendants (including relationships arising from legal
adoptions). Such individuals are hereinafter referred to as “Immediate Family
Members”.

 

  b) Trust(s) for the exclusive benefit of any one or more of your Immediate
Family Members.

 

  c) Partnership(s), limited liability company(ies) or other entity(ies), the
only partners, members or interest holder of which are among your Immediate
Family Members.

 

3



--------------------------------------------------------------------------------

  d) Pursuant to a court issued divorce decree or Domestic Relations Order (as
defined in the Code or Title I of the Employee Retirement Income Security Act
(or rules thereunder)).

 

2. You may not receive any consideration in connection with the transfer.

 

3. Transferees may not subsequently transfer their rights under the Option
except by will or by the laws of descent or distribution.

 

4. Following the transfer, the Option will continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer (except
that the transferee may deliver the Option exercise notice and payment of the
exercise price).

 

5. You must give written notice of the transfer to the Company and the Company
may require that any transfer is conditioned upon the transferee executing any
document or agreement requested by the Company.

Any Option transferred in accordance with the terms hereof shall be accompanied
by the associated SAR.

Change of Control; SARs

Notwithstanding the vesting schedule set forth in the “Vesting of Options”
section hereof, in the event of a Change of Control, all unvested Options
granted hereunder shall vest in accordance with the following:

 

  •  

50% of your unvested Options shall vest upon the date of the Change of Control;
and

 

  •  

50% of your unvested Options shall vest upon the one year anniversary of the
date of the Change of Control. Notwithstanding the foregoing, in the event that
any of your unvested Options would have vested sooner than the one year
anniversary of the date of the Change of Control (based upon the vesting
schedule set forth in the “Vesting of Options” section hereof or any other terms
or conditions affecting vesting rights contained herein), such sooner vesting
date shall apply to such unvested Options.

You shall have the right during the period beginning on the applicable vesting
date set forth above and ending on the Expiration Date to exercise any and all
vested Options in accordance with the provisions of this Notice of Grant.

Pursuant to this Notice of Grant, you have been granted one (1) SAR for every
Option granted to you hereunder. Following a Change of Control, you may choose
to exercise the SARs granted hereunder in lieu of exercising your vested
Options. Doing so will relieve you of the obligation to pay for the exercise of
your Options as described above and, instead, will allow you to receive a cash
payment of the net value of your SARs as calculated below without having to
remit any payment to the Company. The SARs granted in connection with the
Options are limited SARs and may be exercised in accordance with the Plan and
the terms hereof as follows:

 

1. The SARs shall only be exercisable if a Change of Control occurs. In such
event, the SARs will be exercisable at any time during a period of 90 days
beginning on the date the Change of Control occurs. To the extent that the SARs
or their underlying Options are not exercised during an exercise period, the
SARs will become unexercisable again until such time as another Change of
Control occurs or %%EXPIRE_DATE_PERIOD1%-% , when they expire.

 

2. When the SARs become exercisable, you may exercise the SARs by giving written
notice to the Company, signed by you, stating the number of SARs that you are
exercising.

 

3. Upon exercise of the SARs, you shall receive in exchange from the Company an
amount equal to the excess of (x) the value of the Company’s common stock on the
date of exercise, over (y) the exercise price of the underlying Option. For
purposes of this paragraph, the value of the Company’s common stock shall be the
Fair Market Value of the Company’s common stock on the date of exercise.

 

4



--------------------------------------------------------------------------------

4. The Company’s obligation arising upon exercise of the SARs shall be paid in
cash and shall be subject to required income tax withholdings.

 

5. To the extent a SAR is exercised, the underlying Option must be
surrendered. The underlying Option, to the extent surrendered, shall no longer
be exercisable.

Change in Capital Structure

If the number of outstanding shares of the Company’s common stock is increased
or decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of Company shares for which you have unexercised Options and the exercise price
will automatically be adjusted, as provided in the Plan, (i) so as to preserve
the ratio that existed immediately before the change between the number of such
shares and the total number of shares of Company stock previously outstanding,
and (ii) so that your aggregate Option price remains the same; provided,
however, that the Company will not be required to issue any fractional shares
upon exercise of your Options as a result of such adjustment.

Legal Fees

The grant of these Options does not obligate the Company to continue your
employment. If there is any litigation involving Options, each party will bear
its own expenses, including all legal fees, except that in the event of an
action brought by you under this Notice of Grant following a Change of Control,
then insofar as such action is not deemed to be frivolous by the arbitrator, the
Company shall bear all expenses related to the arbitration, including all legal
fees incurred by you. The Committee shall have the authority to interpret and
administer this Notice of Grant.

Acceptance

By accepting this grant on-line, this Notice of Grant, together with the Plan,
will become a Stock Option Agreement between you and the Company that is
governed by and construed and enforced in accordance with the laws of the
Commonwealth of Virginia. By accepting this grant online, you agree that you are
in compliance with, and will abide by, the Company’s “Policy Against Insider
Trading” which can be found on The CarMax Way.

 

Sincerely,     [Name, Title]     ACCEPTED:     Signature    

 

   

 

   

 

Printed Name     Employee ID Number

 

5